Citation Nr: 0826450	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his custodian



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1946 and from August 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at Travel Board hearing in June 2003 
before an individual who is no longer employed by the Board.

The Board remanded this matter for additional development in 
September 2005.

In November 2006, the veteran indicated that he wished that 
the matter proceed without another hearing. 

In a January 2007 decision, the Board denied the veteran's 
claim for entitlement to service connection for a right 
shoulder disability. 

In November 2007, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the Joint Motion.  
Specifically, the Joint Motion instructed VA to readjudicate 
the veteran's claim after associating a written English 
translation of a Spanish "buddy" statement.  The 
translation has been obtained and is associated with the 
claims folder. 


FINDING OF FACT

Any current right shoulder disorder is not of service origin.
 

CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the 
Agency of Original Jurisdiction (AOJ) in October 2005 
complied with the previous requirement and contained a 
notation that the veteran should send VA any records 
pertinent to her claimed condition.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.

In the October 2005 letter, the AOJ notified the veteran of 
the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status and the 
October 2005 letter contained notice on the second and third 
Dingess elements.  However, he did not receive notice on the 
effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

Furthermore, there has been compliance with the assistance 
requirements of the VCAA and its implementing regulations.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The Board notes that a portion of the 
veteran's service medical records appear to be missing as 
they relate to his period of Korean War service.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).   Where service medical records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  


In this regard, all possible avenues to obtain these records 
have been exhausted and that the veteran has been given ample 
opportunity to submit evidence in support of his claim.  This 
matter was remanded in September 2005, at the veteran's 
request, so that he would have an opportunity to submit more 
evidence in support of his claim.  He has not identified or 
submitted additional evidence.

The English translation of the Spanish "buddy" statement 
has been associated with the claims file, and the veteran has 
been given notice of his opportunity to respond and submit 
additional argument or evidence.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded an examination in 
connection with his service connection claim.  There is, 
however, no competent and credible evidence that a current 
right shoulder disability may be related to service.  There 
is no medical evidence in this regard.  While the veteran has 
made recent statements suggesting a continuity of 
symptomatology, these are not consistent with his earlier 
statements or the contemporaneous record and are not deemed 
credible.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The available service medical record for the veteran's second 
period of service consists of his April 1954 service 
separation examination, at which time normal findings were 
reported for the upper extremities.  In the summary of 
defects and diagnoses section of the report, "none" was 
typed.

The veteran underwent VA hospitalization in October 1958.  A 
right shoulder disability was not listed among the diagnoses.

At his June 1969 VA examination, the veteran did not complain 
or report any problems with his right shoulder.  The 
veteran's musculoskeletal system was noted to be within 
normal limits.

The veteran underwent a VA examination in July 1974.  He 
again did not report any complaints or relating to his right 
shoulder.  He noted pain in the left axillary region.  He was 
found to have normal range of motion for all extremities.

At VA examinations in August 1975 and July 1976 the veteran 
again reported no complaints related to his right shoulder.  
There were no diseases or injuries of the musculoskeletal 
system and normal findings were again reported.

In July 1997 the veteran underwent an X-ray of his shoulders 
at the San Juan Puerto Rico VA Medical Center (VAMC).  The X-
rays demonstrated bilateral shoulder impingement syndrome and 
degenerative joint disease.

In March 1998, the RO received the veteran's claim for 
service connection.  

In May 1998 the veteran presented with complaints of right 
shoulder pain that he reported having had for over 30 years.  
The diagnosis was a right rotator cuff tear.

In a September 1998 record, the veteran was noted to have had 
right shoulder pain for "many years." An October 1998 MRI of 
the right shoulder revealed a complete tear of the distal 
supraspinatus and infraspinatus. At the time of a November 
1998 visit, the veteran was again noted to have had right 
shoulder pain for over 30 years.  Surgery was contemplated at 
that time but not performed due to the veteran's high blood 
pressure.

In December 1998 the veteran underwent a VA examination for 
housebound status or need for aid and attendance.  No 
shoulder disability was reported.  The examiner noted that 
there were no functional restrictions of his upper 
extremities.  

In a March 2002 statement, the veteran indicated that he had 
to fight in the mountains day and night while in Korea.  He 
stated that he carried a rifle which weighed 50 lbs. over his 
shoulder and that he would also shoot a bazooka.  He believed 
that his current right shoulder disorder was related to 
service. 

In his May 2002 notice of disagreement, the veteran reported 
that his right shoulder problems began in Korea.

The veteran underwent a VA examination for housebound status 
or need for aid and attendance in March 2003.  The examiner 
noted that the veteran was unable to raise his right arm 
above the shoulder level.  A diagnosis of chronic subluxation 
of the right shoulder was rendered.

At his June 2003 hearing the veteran testified that during 
his second tour of duty in Korea he developed a right 
shoulder condition.  He stated that he fell while chasing the 
enemy.  He reported that he fell on top of some stones and 
hurt his arm.  He noted that he was not treated at the clinic 
because they were involved in a battle.  He also reported 
that when he used his weapon it forced his shoulder back.  
The veteran stated that he was going to have surgery 
performed on his right arm but could not do so as a result of 
high blood pressure.  The veteran also noted that he was 
going to attempt to obtain a letter from someone who knew of 
his right arm injury in close proximity to his period of 
service.

At his hearing he also testified to a right shoulder injury 
during combat in Korea in approximately August 1952.  He did 
not say when he first noticed right shoulder symptoms after 
service or when he was first treated. 

The veteran presented to the VAMC in October 2003 with a 
chronic complete rotator cuff tear.

In an undated "buddy" statement, a fellow soldier stated 
that he knew the veteran when he arrived in Korea and New 
Jersey.  He then visited the veteran at the Rodriquez 
Hospital before Fort Brook in San Juan Puerto Rico.  He 
stated that he saw the veteran another time at the hospital 
with a bandaged arm.  He did not know if it was the left or 
right arm but the veteran told him that he was being treated 
in the hospital.

Analysis

The record documents a current right shoulder disorder as the 
veteran has a chronic complete rotator cuff tear.

Given the absent service medical records and VA's heightened 
duties to consider the doctrine of reasonable doubt, the 
Board accepts the veteran's testimony to a right shoulder 
injury during combat in Korea.  Because the veteran is shown 
to have engaged in combat, and is claiming a combat related 
injury, the occurrence of that injury is presumed.  
38 U.S.C.A. § 1154(b).  Thus, the element of an in-service 
event is satisfied.  The "buddy statement" does not 
specifically report an in-service right shoulder injury or 
disability, but is consistent with the report of right 
shoulder injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
statements and testimony since 2002.

The veteran's relatively recent statements must be weighed 
against the negative service separation examination, the 
negative examinations in the 1970's, and the absence of any 
reports of any continuity of symptomatology when the veteran 
was initially treated for right shoulder complaints in 1997 
and 1998.  As late as May 1998, after filing his claim for 
benefits, the veteran reported that his symptoms dated back 
at least 30 years.  This would place the onset of symptoms, 
approximately 14 years after service.  Even in 1998 the 
veteran did not report symptoms dating to service.

In view of this history, the recent reports of a continuity 
of symptomatology are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, because 
of conflicting statements, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

As there is no competent opinion linking the current 
disability to service, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service or if shown in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

However, arthritis was not identified in service or within 
one year after service.  The separation examination showed no 
right shoulder disability, and arthritis was first 
demonstrated in 1997, over 20 years after the veteran's 
service.  Although most of the service medical records for 
this period are missing, the veteran has not reported any 
diagnostic studies during service that would have 
demonstrated arthritis, and the separation examination and 
post-service treatment records belie a finding that arthritis 
was present in service or within one year of service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


